SiebeciveR, J.
The grounds upon which plaintiff by his guardian claims relief canceling the deed from him to' his brother Frank and restoring him to his rights in the property conveyed are that he was mentally incompetent to make the transfer of his property at the time, and that the defendant Frank Champeau fraudulently procured this transfer to himself by the exercise of undue influence over him. The facts and circumstances set out in the foregoing statement show the relationship of the parties and present the transactions and conduct of the parties pertaining to and involved in the questions litigated upon the trial. The court found that the plaintiff, Louis Ohampeau, was not insane or so weak mentally at the time of the transfer of his property to his brother as to wholly incapacitate him from making the transfer, but that he was at that time so weakminded and infirm a person as to render him peculiarly susceptible to the influence of others in matters concerning his property and financial affairs. The inferences from the evidence are clear that Louis suffered from serious afflictions of the body and mind before the making of the deed, that these conditions had induced a weakness and flightiness of mind, and that he had become habituated to the vices of intemperance in drink and gambling, which had so firm a hold on him that under slight temptation for their indulgence they overcame his self-mastery. The subsequent events of his life, showing a mental and physi*141cal breakdown, tend strongly to support tbe conclusion of tbe trial court that Louis was quite infirm of mind at tbe time be transferred bis property to bis brother.
It is, however, urged that tbe court’s finding that Frank procured this deed through fraud by unduly influencing Louis to make tbe transfer is not sustained, and that an error of tbe court in applying tbe rule as to tbe burden of proof respecting this question led him to the erroneous conclusion of fact as to Frank"s having exerted an undue influence over Louis. This point of appellants’ exception to tbe trial court’s disposition of tbe case seems to rest upon tbe following sentences in tbe court’s decision:
“Tbe defendant has failed to satisfactorily show that Louis fully understood what be was doing in deeding away bis property and that tbe deed was not obtained by undue influence exercised over him by Frank. Were tbe burden of proof on tbe plaintiff tbe result might have been different.”
This remark was made by tbe court at tbe conclusion of an extended review of tbe evidence and bis inferences from tbe facts. Its meaning is apparent when it is examined in tbe light of bis previous statements that be inferred from tbe evidence adduced that Frank bad exercised an influence over Louis to induce him to make this transfer, which under the circumstances deprived Louis of bis free will to act in tbe matter, and that Frank thereby gained an unconscionable advantage over him. TJnder these circumstances tbe court evidently applied tbe rule as stated in Winn v. Itzel, 125 Wis. 19, 32, 103 N. W. 220, wherein tbe court comments on tbe doctrine laid down in tbe case of Davis v. Dean, 66 Wis. 100, 26 N. W. 737, as modified and explained in subsequent cases, and then states:
“We do not understand that tbe principle there approved changed tbe practice in fraud cases, or affected tbe order of tbe trial of such cases. Parties who charge fraud must prove fraud after as well as before that decision. They still have tbe burden of proof. It was simply held in that line of cases *142that when a plaintiff, charging fraud, had proven certain facts, he had made a prima facie case, though he might not have produced any direct evidence of fraudulent acts or words, and he might then rest his case, and the defendant must then rebut the inference of fraud so raised by affirmative proof. ... In this sense, and in this sense only, the burden of proof shifts. When the plaintiff makes a prima facie case, entitling him to relief if the proof stops there, the defendant must take up the burden and meet the case so made by other evidence.”
We are satisfied that the court did not deviate from this rule as to the burden of proof respecting the charges alleged against defendant in the instant case, though the quoted ro-mark, standing alone, might be interpreted as indulging a presumption against defendant not warranted.
It is contended that the evidence does not support the finding that Franlc unduly influenced Louis to make this transfer. True, there is but little direct evidence of what negotiations took place between Louis and Franlc on the afternoon and evening of the 9th of May and the morning of the 10th before the deed was executed. The facts and circumstances disclosed show that Franlc was an aggressive person, who diligently advanced his interests in. the acquisition of property. He had evidently determined to secure Louis’s interest at this time, if he could be induced to part with it. This appears from his entire conduct and from his taking a blank deed with him oh this trip for Louis to execute. The witnesses giving direct evidence of Franlc s and Louis’s conduct while together in Montana were restricted to what occurred on the morning of the 10th of May, and the evidence indicates that Louis’s desires for liquor and to secure possession of some money were aroused to an extent which rendered him readily susceptible to slight influences which held out inducements for their gratification. True, he testified, giving a somewhat detailed statement of Franlc’s visit and the transaction of the execution of the deed, that he was satisfied to make the transfer, yet neither *143Re nor Frank made statements showing that any negotiations had taken place between them, or that there was an adjustment of mutual claims or anything in the nature of an accounting or settlement of their joint property affairs. The inferences all point to the conclusion that Louis acceded to whatever Frank proposed. Their whole conduct tends to show that Louis received Frank’s judgment and suggestions respecting the whole transaction. It is manifest that Louis reposed such confidence in his older brother that he followed his advice and did his bidding. A marked circumstance showing his attitude in this respect is his acceptance of a number ■or a roll of bills from Frank when the deed had been executed .'and in consideration of it, without knowing or attempting to .ascertain their amount. He also executed the deed without understanding its nature, except that it had reference to the affairs of his parents’ estate. Although he admits he knew he was signing away his interest in the estate, yet he testifies he ■did not know what his interest was worth and that Frank did not tell him. While Frank’s version respecting these transactions, so far as disclosed, does not directly conflict with his claim that he conferred with and talked over the subject with Louis, yet it falls far short of an explanation of the facts and circumstances of the case sufficiently satisfactory to remove the inferences that he induced him to transfer all his interest in the property without his comprehending the full import of his act, and that he did not act freely and voluntarily in this matter. Adding to this the obvious fact that the consideration Frank paid for the property was grossly inadequate in view of its actual value, the conclusion is inevitable that the trial court’s finding that the deed was obtained by undue influence and should be held void and be set aside and that plaintiff’s interest in the property should be restored to him is sustained by the evidence.
By the Gourt. — 'Judgment affirmed.